In an action to recover damages for injuries to property caused by negligent blasting operations (2d cause of action) and to recover on a statutory bond, filed by defendant with the City of Yonkers, pursuant to an ordinance providing for the issuance of blasting permits (1st cause of action), the second cause of action was withdrawn at the trial, there being no proof of negligence, and the jury returned a verdict in favor of plaintiffs against defendant on the first cause of action. The appeal is from the judgment of the County Court, Westchester County, entered thereon. Judgment unanimously affirmed, with costs. In Fleetash Fealty Co. v. Mount Vernon Contr. Corp. (5 A D 2d 687, affd. 5 N Y 2d 854) and Juliano v. Circle Constr. Corp. (276 App. Div. 1086) the third-party beneficiaries were endeavoring to recover on statutory bonds containing coverage broader than that required by the ordinance; to that extent the obligation in the bonds was not there available to a third party unless he gave consideration for the broader provision. There is no such situation here, where the provision invoked by respondents is in strict conformity with the requirements of the ordinance. Present — Nolan, P. J., Beldock, Ughetta and Kleinfeld, JJ.